


110 HR 5376 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5376
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Brown of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Thymol.
	
	
		1.Thymol
			(a)In
			 generalHeading 9902.01.43 of
			 the Harmonized Tariff Schedule of the United States (relating to Thymol) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
